Citation Nr: 1506260	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial compensable rating for left pectoralis muscle strain (claimed as torn left chest pectoral muscle condition).

2.  Entitlement to an initial compensable rating for patellofemoral syndrome, right knee.

3.  Entitlement to an initial compensable rating for patellofemoral syndrome, left knee.

4.  Entitlement to an initial compensable rating for plantar fasciitis, left foot.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from July 2004 to May 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to service connection for acid reflux as secondary to medication for service-connected disabilities has been raised on the Veteran's January 2013 Substantive Appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. §  19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On his January 2013 Substantive Appeal, the Veteran indicated that September 2010 pre-discharge examination did not adequately consider the severity of his symptoms regarding his service-connected left pectoralis muscle, bilateral knee, and left plantar fasciitis disabilities.  Specifically, he reported that his left chest muscle fatigued easily and caused significant adverse effects on daily living, including getting into and out of bed, sexual intercourse, driving and many other activities.  He reported that his bilateral knees inhibited his mobility and ability to perform normal activities such as ascending and descending stairs and other physical activities without experiencing pain.  He stated that the left plantar fasciitis interfered with his activities of daily living.  These symptoms were not reported or considered during the September 2009 VA examination.  Additionally, he claimed that he has gained 25-30 pounds since the VA examination due to these service-connected disabilities.  As it does not appear that the VA examiner considered the Veteran's entire medical history, a new VA examination is warranted.

Also, a subsequent VA examination in January 2014 for the Veteran's right shoulder revealed that the Veteran established care at the Lexington VA Medical Center (VAMC) in December 2010 and reported complaints regarding his pectoral muscle, knees, and left foot.  As such treatment records may address the current severity of his pectoral muscle, knees, and left foot disabilities, they should be secured on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R 3.159(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since December 2010.

2.  Then schedule the Veteran for a VA examination to ascertain the severity of his bilateral knee and left foot disabilities.  The examiner must review the evidence of record, including this remand.  All clinically-indicated tests and studies must be conducted, to specifically include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion.

3.  Then schedule the Veteran for a VA examination to ascertain the severity of his left pectoralis muscle strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the evidence of record, including this remand.  The examiner should describe the left pectoralis muscle disability in light of any complaints and clinical findings as they relate to the cardinal signs and symptoms of muscle disability: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  

4.  After completion of the above, if any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

